DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/13/2021 has been entered. Claims 1, 3 and 8-18 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/18/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 10-11, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 2011158081 A) in view of Sakamoto (JP 2005090638 A).
Regarding claim 1, Fujiwara discloses a rotation position detection device (see Fig. 3, 60) for a change drum (65), comprising: a generator (64) that is fixed to said change drum and that rotates along with said change drum (see Fig. 3), said change drum transmitting force necessary to shift a gear by rotating about a predetermined rotation axis (69); a detector (67) that is formed separately from said generator and fixed to a position (see Fig. 3) to detect said position and output a signal that depends on a rotational position of said change drum on the basis of a detection result (see Fig. 4, via 74); and a case (52) that houses said change drum, wherein said detector is disposed at a position inward of a wall (external portion of 52 which 66 is inserted; note: detector 67 is radially inward of the wall and axially inward of the wall) of said case and opposing said magnetic field generator along a direction of said rotation axis (see Fig. 3), a through hole (see Fig. 3, hole in 52 where 60 is inserted) is formed in said wall, said detector is held by a holder (70), said holder is inserted in said through hole to support said magnetic field detector (see Fig. 3), a fixing piece (see Fig. 4, portion of 70 which 66, 59 is inserted) protrudes from an outer periphery of said holder (see Fig. 4), and Page 2 of 13said fixing piece is directly fixed to said wall (via 66, 59) with said holder inserted in said through hole such that said fixing piece protrudes in a direction away from said rotation axis (see Fig. 3). Fujiwara fails to disclose a magnetic field generator to differentiate an ambient magnetic field, a magnetic field detector fixed to a position at which said magnetic field changes in response to rotation of said magnetic field generator. However, Sakamoto teaches a magnetic field generator (see Fig. 1, 30) to differentiate an ambient magnetic field (see paragraph [0020] of the English translation submitted 04/11/2018, wherein the inner surface of this encoder 30, the south pole and a n pole are alternately arranged about a circumferential direction), a magnetic field detector (5) fixed to a position at which said magnetic field changes in response to rotation of said magnetic field generator (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Fujiwara with a magnetic field generator and a magnetic field detector, as taught by Sakamoto, to provide an accurate position detection that does not required parts to contact each other which can lead to wear and eventually inaccurate positioning.
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said magnetic field generator (Fujiwara, 67; Sakamoto 30) is fixed on a side toward said change drum (Fujiwara, 65) with respect to a bearing (Fujiwara, surface of 52 which supports 65) by which one end of said change drum is rotatably supported (see Fig. 3), and said magnetic field detector is supported radially outward of said bearing (Fujiwara, via 66, 59).
Regarding claim 10, Fujiwara discloses a motorcycle (see Fig. 1) comprising the rotation position detection device for the change drum according to claim 1 (see rejection of claim 1 above).
Regarding claim 11, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said fixing piece (Fujiwara, portion which 66, 59 is inserted) fixed to said case (Fujiwara, 52) is provided to fix said magnetic field detector (Fujiwara, 67; Sakamoto, 5) to said case via said holder (Fujiwara, 70), and said wall separates said change drum and said fixing piece (Fujiwara, Fig. 3).
Regarding claim 14, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said magnetic field detector (Fujiwara, 67; Sakamoto, 5) is held by said holder (Fujiwara, 70), in which said fixing piece (Fujiwara, portion of 70 which 66, 59 is inserted) protrudes from said outer periphery of said holder (Fujiwara, Fig. 4), said through hole having a circular shape and said holder having a circular columnar shape (Fujiwara, Fig. 5).
Regarding claim 18, the combination of claim 1 elsewhere above would necessarily result in the following limitations: said magnetic field detector (Fujiwara, 67; Sakamoto, 5) is supported by said wall (Fujiwara, 52) at a position away from said rotation axis (Fujiwara, 69) of said change drum (Fujiwara, 65) in a radial direction (Fujiwara, Fig. 3).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 2011158081 A) in view of Sakamoto (JP 2005090638 A) and Honda (JP J02-043552 U).
Regarding claim 15, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a first bearing (Fujiwara, surface of 52 supporting 65) at a side of said magnetic field detector (Fujiwara, 67; Sakamoto, 5) that is formed in a shape of a recess capable of receiving a support shaft protrusion of said change drum (Fujiwara, Fig. 3). Fujiwara fails to disclose a second bearing (see Fig. 6, lower portion of 1 supported by a bearing) opposite to said magnetic field detector (18) that is formed of a ball bearing (see Fig. 6). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Fujiwara with a ball bearing supporting the change drum, as taught by Honda, to provide rotational support for the change drum while reducing friction losses.
Regarding claim 16, Fujiwara discloses said holder (70) is supported by said wall (52) at a position adjacent to said bearing recess (surface of 52 supporting 65).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 2011158081 A) in view of Sakamoto (JP 2005090638 A) and Kawakubo (US 20040139795 A1).
Regarding claim 17, Fujiwara fails to disclose said magnetic field detector is supported by a wall at a side of a secondary speed-reducing mechanism of said case, in which a sprocket is provided. However, Kawakubo teaches said detector (see Fig. 1, 11) is supported by a wall (see Fig. 3, 4c) at a side of a secondary speed-reducing mechanism (see Fig. 1, 2a, 2a2, 2d, 3a, 3a2) of said case (outer case of engine E), in which a sprocket is provided (2a2, 3a2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Fujiwara with a secondary speed-reducing mechanism, as taught by Kawakubo, to operate the intake and exhaust ports which are attendant on the rotation of the camshaft, such that the camshaft rotates at ½ speed of the crankshaft, and therefore the valves are opened and closed one during two revolutions of the crankshaft (see paragraphs [0042]-[0043]). As a result of the combination, the following limitations would necessarily result: said magnetic field generator (Fujiwara, 64; Sakamoto, 30; Kawakubo, 11).

Allowable Subject Matter
Claims 3, 7, 9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658